DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 21, 2019, July 7, 2020 and September 24, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: a transmitter configured to transmit information…to a remote device in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the position sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-18, 22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (2012/0006161).

In reference to claim 15, Chen discloses a method of determining peak torque for fastening operations of a power tool (100), the method comprising: detecting that the power tool is performing a fastening operation (i.e. forward or reversing rotational 

In reference to claim 16, Chen discloses determining that the power tool is performing the fastening operation for the first fastener comprises: determining, with an electronic processor (42) based on an output from a position sensor (30a), that the power tool is at a first location (Paragraphs 30, 31 and 35) and providing an indication (with display (45) that the power tool is at a first location in response to determining that the power tool is at the first location (Paragraphs 30, 31 and 35 and Figure 4). 

In reference to claim 17, Chen discloses further comprising: transmitting, using a transmitter (43) of the power tool, the recorded torque values to a remote device (at 50 and/or 300), wherein the remote device determines the peak torque value from the recorded torque values (Paragraph 38). 

In reference to claim 18, Chen discloses that the electronic processor determines the peak torque value from the recorded torque values (Paragraph 31), the method further 

In reference to claim 22, Chen discloses determining that the first fastener has started moving due to the fastening operation (by angle sensor 30a), wherein recording the torque values is started after the determination that the first fastener has started moving (see abstract and Paragraphs 31, 35 and 37). 

In reference to claim 25, Chen discloses determining that the fastening operation is completed when the peak torque value exceeds a predetermined torque threshold (Paragraph 31) and providing an indication (with display 45) that the fastening operation is completed in response to determining completion of the fastening operation (Paragraphs 31, 35 and 37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2012/0006161) in view of Polzer et al. (4685050). 

 power tool (100) for determining peak torque for fastening operations, the power tool comprising: a tool bit (122), a torque sensor (30) determining an output torque of the tool bit (Paragraph 29), a transmitter (43) configured to transmit information from the power tool to a remote device (50 and/or 300) and an electronic processor (42) coupled to the torque sensor and the transmitter and configured to: determine that the power tool is performing a fastening operation for a first fastener (by determining forward/reversed direction, Paragraph 31); determine, using the torque sensor, torque values (i.e. in the forward or reversed directions) for the fastening operation (Paragraphs 31 and 35), record the torque values for the fastening operation to generate recorded torque values for the fastening operation (see last line in Paragraph 31), determine a peak torque value from the recorded torque values (i.e. by “maintaining of peak torque value”, see Paragraph 35), wherein the peak torque value corresponds to the fastening operation (i.e. forward or reverse, see Paragraph 35) and provide an indication of the peak torque value (with display 45 or by some other indication [light or sound], Paragraphs 35 and 36), but lacks, providing a motor for driving the tool bit. However, Polzer et al. teach that it is old and well known in the art at the time the invention was made to provide a power tool with a motor (1, see Column 3, Lines 35-36) for driving a tool bit (7, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Chen, with the known technique of using the motor, as taught by Polzer et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more easily imparts rotary movement without the aid of the user. 


In reference to claim 3, Chen discloses that the electronic processor is further configured to: transmit, using the transmitter, the recorded torque values to the remote device (Paragraphs 31, 32, 37, 38 and 41). 

In reference to claim 4, Chen discloses that the electronic processor is further configured to: transmit, using the transmitter, the peak torque value to the remote device (Paragraphs 31, 32, 37, 38, 41 and 47). 

In reference to claims 5 and 19, Chen discloses generating torque-angle data and Polzer et al. teach that it is known to generate a torque-angle curve (Figures 2-5) based on the recorded torque values; determine an attribute (type of head or the elasticity of fastener which may have “chewing”) of the first fastener based on the torque-angle curve; and provide an indication (with display 14) of the attribute of the first fastener in response to determining the attribute of the first fastener (Column 7, Line 44-Column 8, Line 68). 

In reference to claims 6 and 20, Polzer et al. disclose that the attribute is a type of fastener (at least the head of the fastener, see Column 7, Line 44-Column 8, Line 68).



In reference to claims 8 and 23, Polzer et al. disclose that it is known to provide an electronic processor (11) which is further configured to: determine that the first fastener has started moving due to the fastening operation based on the torque-angle curve (Column 3, Lines 43-51), wherein the torque values prior to the determination that the first fastener has started moving are ignored in determining the peak torque value as disclosed by Chen (see paragraphs 31, 35 and 47). 

In reference to claims 9 and 22, Polzer et al. disclose that it is known to provide the electronic processor (11) which is further configured to: determine that the first fastener has started moving due to the fastening operation (Column 3, Lines 23-51), wherein recording the torque values is started after the determination that the first fastener has started moving (Column 3, Line 52-Column 4, Line 8). 

In reference to claims 10 and 24, Polzer et al. disclose that it is known to provide the electronic processor (11) which is further configured to: determine, using a position sensor (4), that the power tool is moved to a second location; and stop recording of the 

In reference to claims 11 and 25, Polzer et al. disclose that it is known to provide the electronic processor (11) which is further configured to: determine that the fastening operation is completed when the peak torque value exceeds a predetermined torque threshold (M.sub.S) and provide an indication (with display 14) that the fastening operation is completed in response to determining completion of the fastening operation (Column 4, Lines 52-67). 

In reference to claims 12 and 26, Polzer et al. disclose that it is known to provide the electronic processor (11) which is further configured to stop an operation of the motor in response to determining that the fastening operation is completed (Column 4, Lines 66-67).

In reference to claim 13, Chen disclose a position sensor (30a) configured to determine a relative position of the power tool (Paragraph 30), wherein the electronic processor (42) is coupled to the position sensor and is configured to determine, using the position sensor, that the power tool is performing a fastening operation for a first fastener (Paragraphs 31 and 37). And, Polzer et al. also disclose that it is known to provide a position sensor (4) configured to determine a relative position of the power tool, wherein the electronic processor (11) is coupled to the position sensor and is configured to 

In reference to claim 14, Polzer et al. disclose that it is known to provide the torque sensor as a current sensor, and wherein the torque values are determined based on a motor current (Column 9, Lines 15-17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kainec et al. (5637968) teach that it is known in the art to provide a power tool (10) connected to a remote device (56, Figures 1a and 1b) with a transmitter (54), wherein peak torque values are determined (Column 4, Line 33-37).  Gaenssle (4969105) teaches of providing a power tool (10/20/16/11, Figure 1) with an angle sensor (Figure 1), a torque sensor (Figure 1), a motor current sensor (18) and a display (26, Figures 1-8). Takeshima et al. (5229931) teach that it is known in the art to provide a power tool (20) with look up tables (Figure 4a-4c) for storing data about various fasteners characteristics (Figures 1-11). Watson et al. (8869630) teach that it is known in the art to provide a data base (900) for inputting and storing data including peak torque (920) target torque (918), etc. (Figure 9). King et al. (2014/0331828) teach that it is known in the art to provide a power tool (100) with look up tables (at 1210, Figure 12) for determining various characteristics of the fastener being used (Paragraph 60). And, Eshleman et al. (2016/0089734) teach that it is known in the art to provide a power tool having a motor and wherein when the current of the motor exceeds a predetermined threshold the motor shuts down (Paragraph 95). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723